Citation Nr: 1502570	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


ISSUES

1.  Entitlement to service connection for heat-induced urticaria.

2.  Entitlement to service connection for an esophageal condition, to include dysphagia.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) or pyrosis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980 and from January 1983 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 200 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.

In January 2013, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Indianapolis, Indiana.  A transcript of the proceeding has been associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection an esophageal condition, to include dysphagia, and for GERD or pyrosis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's heat-induced urticaria is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Heat-induced urticaria was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.380 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for heat-induced urticaria is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA at this time is nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), which listed diseases, however, do not include urticaria.

The Veteran claims that he has heat-induced urticaria that had its onset during his active service or that is otherwise related to his service, including in Saudi Arabia.  

With regard to the Veteran's service treatment records, a November 1988 record reflects that the Veteran had a rash on his trunk from the waist up that had a history of appearing after a shower or sweating, and that would resolve after 30 minutes.  He reported experiencing it for "some time."  A diagnosis of suspect dry skin, later changed to rule-out urticaria eruption, was noted.  

A January 2012 VA examination report reflects that the Veteran reported experiencing a rash on his torso and upper arms after sweating, showering, and swimming lasting approximately 3 minutes.  The examiner recorded a diagnosis of urticaria, and noted that it was heat-induced.

As shown above, the Veteran was treated for essentially heat-induced urticaria in service, and he has been diagnosed with heat-induced urticaria post-service.  The Board is cognizant that the Veteran has reported experiencing continuity of symptomatology since service.  Also, no intercurrent cause for the Veteran's urticaria has been shown.  Therefore, although the VA examiner did not explicitly provide an etiological opinion linking the Veteran's heat-induced urticaria to his active service, the Board finds that the evidence of record is at least sufficient to bring it into equipoise and, therefore, the Board will resolve all doubt in favor of the Veteran and grant the claim.

The Board acknowledges that the RO denied the Veteran's claim in part citing 38 C.F.R. § 3.380, which provides as follows:

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.

The Board emphasizes, however, that 38 C.F.R. § 3.380 does not by its own terms entirely preclude any grant of service connection for urticaria.  Rather, it provides that claims for diseases such as urticaria may not be routinely denied.  Also, the Veteran is not shown to have had any preexisting urticaria condition.  The Board  also points out that Diagnostic Code 7825 specifically provides the rating criteria for service-connected urticaria.  In this particular case, the Veteran's urticaria is heat-related - it is not shown to be seasonal, and it is not shown to be of such a type of where "removal of the allergen" is feasible.  Therefore, the Board finds that service connection is still warranted "on the whole evidentiary showing."

In sum, the Board concludes that having resolved all doubt in favor of the Veteran, service connection for heat-induced urticaria is warranted.  38 U.S.C.A. § 5107(b) (2014).


ORDER

Entitlement to service connection for heat-induced urticaria is granted.


REMAND

The Veteran claims that he has an esophageal condition, to include dysphagia, as well as GERD or pyrosis, that is related to his active service.  He asserts that these symptoms constitute a medically unexplained multisymptom illness under 38 C.F.R. § 3.317.

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any complaints of any esophageal condition, GERD, or pyrosis.

Private treatment records from Dr. L. are associated with the claims file.  A November 2007 record reflects that the Veteran complained of dysphagia, and it was noted that he reported symptoms for eight years.  A December 2007 record reflects that an EGD was performed, and that it was entirely normal.  It was noted, however, that the Veteran reported that he did not have a normal swallowing mechanism, and that he had a modified barium swallow that was abnormal two years prior.  His diagnosis of dysphagia, possible achalasia, was continued, and it was noted that he should be further evaluated by a gastroenterologist.

A January 2012 VA examination report reflects that the examiner noted that the Veteran "has been diagnosed with achalasia" (apparently erroneously referencing his medical history), and the examiner opined that it was a diagnosable condition and not a part of any chronic multisymptom illness.  The examiner also noted that the Veteran experienced pyrosis (heartburn).

The Board notes, however, that the Veteran has never been diagnosed with achalasia.  Rather, after an EGD, Dr. L. diagnosed dysphagia, and possible achalasia.

38 C.F.R. § 3.317(a) provides that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that becomes manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  A "qualifying chronic disability" is defined as:

(A) An undiagnosed illness, or
(B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: 
(1) Chronic fatigue syndrome; 
(2) Fibromyalgia; or
(3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  38 C.F.R. § 3.317(a).  Specific functional gastrointestinal disorders include, but are not limited to, functional dyspepsia, functional vomiting, and functional dysphagia.  Id.  These disorders are commonly characterized by symptoms including substernal burning or pain, nausea, vomiting, indigestion, and painful or difficult swallowing.  Id.

As shown above, post-service medical evidence reflects complaints of difficulty swallowing, as well as a diagnosis of dysphagia despite a normal EGD in 2007.  Therefore, the question remains as to whether the Veteran's diagnosed dysphagia constitutes "functional" dysphagia as opposed to "structural" so as to potentially warrant service connection under 38 C.F.R. § 3.317(a) based on the Veteran's service in Saudi Arabia in 1990.  Therefore, the Board finds that this matter should be remanded to obtain a VA medical opinion to clarify whether the Veteran actually has a confirmed diagnosis of achalasia (rather than only a possible or speculative diagnosis), and to clarify whether the Veteran's diagnosed dysphagia constitutes structural dysphagia or functional dysphagia.

In addition, the Veteran has claimed entitlement to service connection for GERD.  The Board notes that he has not been diagnosed with GERD.  The January 2012 VA examiner did, however, note that he experiences pyrosis.  Therefore, on remand, the VA examiner should be asked to also address in his clarifying opinion whether the Veteran's pyrosis is related to the Veteran's diagnosed dysphagia, and if not, to explain its etiology.

As a final matter, the Veteran reported at the Board hearing that he received treatment at the Marion VA medical center in 2010 and 2011, and that he received treatment at the Peru VA medical center.  Therefore, on remand, all of these records from these two VA facilities dated since 2010 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records from the Marion VA Medical Center and the Peru VA CBOC dated from 2010 to present.

2.  Ask the Veteran to identify any more recent treatment dated since December 2007 for his claimed esophageal condition, to include dysphagia, and for his claimed GERD or pyrosis (heartburn).  To that end, ask him to complete a Form 21-4142 authorization so that any outstanding records may be obtained.

3.  After the above development has been completed, ask the same VA examiner who prepared the January 2012 VA examination report to clarify as follows:

(a) Whether the Veteran has achalasia confirmed by objective findings - e.g., as opposed to a diagnosis by history from the Veteran or a "possible" or "rule-out" diagnosis;
(b) Whether the Veteran's dysphagia is "structural," versus "functional" (with functional meaning, for example, unexplained by any endoscopic objective findings).
(c) Clarify the relationship (if any) between the Veteran's dysphagia and his pyrosis.

In any event, for each known clinical diagnosis, an opinion must be offered as to whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is etiologically related to service.

Any opinion must be accompanied by a complete rationale.  

If the same VA examiner who provided the January 2012 VA examination report is not available, request an opinion from another qualified examiner.  If the examiner determines that another examination is necessary to provide the requested opinion, one should be scheduled.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


